Citation Nr: 1135715	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1992, with 5 months, 8 days of prior service. He also had National Guard service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this matter in November 2010 for further development.  The case is now returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to again remand this matter.  Following the Board's remand of November 2010, the RO denied this matter in supplemental statements of the case (SSOC's) in June 2011 and July 2011.  The denial was based on the Veteran's failure to report for a VA examination of the right knee that was reportedly scheduled for February 14, 2011.  

A review of the evidence shows that after the Board's November 2010 remand, the RO (via the AMC) sent a letter to the Veteran the same month which told him an examination would be scheduled in the near future.  Thereafter, however, there is no letter of record notifying the Veteran of the date and time of the examination.  Additionally, the file contains no record from the VA medical center showing the date this examination was scheduled, and no record documenting a failure to appear.  

Most significantly, following issuance of both SSOC's in June and July of 2011, there is a report of information dated later in July 2011 that indicates that the Veteran was contacted by telephone.  It states that the Veteran received an "incorrectly based decision on the fact that he did request VAMC exams and that he was not a no show but that his exams were cancelled for weather."   It was noted that the Veteran was unable to attend examinations said to have been scheduled at the Asheville VAMC on January 6, 2011 and January 10, 2011, because both examinations were canceled due to adverse weather conditions, specifically snow.  The report concluded that the examinations should be reissued.

Thus it appears that the Veteran's failure to appear for an examination was for good cause, namely the VA's own cancellation due to inclement weather.  Accordingly, the claim must once again be remanded to have the matter properly addressed by the agency of original jurisdiction (AOJ).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the need to reschedule the Veteran for re-examination, he should again be provided an opportunity to apprise the VA of any outstanding medical records pertinent to his claim.

The RO should also ensure that it has the Veteran's most recent contact information.  The Board notes that prior to the November 2010 remand, his address was located in Flat Rock, North Carolina, with his most recent correspondence sent from him in November 2007 citing this address.  As of the November 2010 remand, his address was changed to one in Canton, North Carolina.  While it is not clear how the RO was informed of this address change, it is used in the most recent report of information from July 2011, which appears to have successfully contacted him.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should confirm the Veteran's most recent contact information.  Using such information, it should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess any records showing treatment the Veteran received for service-connected disability of the left knee since 2005, to include any records documenting TKA surgery and treatment thereafter.  The Veteran should provide all necessary written releases for these records.  Attempts should be made to obtain any outstanding records identified.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records. 

2.  Following completion of the above, and after any outstanding records have been added to the claims file, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected left knee disability in accordance with the latest AMIE worksheet for rating knee disorders.  A notice specifically scheduling the time and date of the examination should be sent to the Veteran's current address, and a copy of such notice must be placed in the claims file.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination. Any further indicated special studies should be conducted, to include X-rays. The examiner should record pertinent medical complaints, symptoms, and clinical findings, and note: 

(a) Whether the Veteran does or does not have recurrent subluxation or lateral instability of the left knee; 

(b) the presence and extent of arthritis of the left knee shown by X-ray, or manifestations of any TKA surgery shown by X-ray, (if such surgery has been done); 

(c) the active and passive range of motion of the left knee in degrees. 

The examiner also should comment on the functional limitations caused by the Veteran's service-connected left knee disability.  It is also requested that the examiner address the following questions.  Does the left knee disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disabilities. 

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 when adjudicating the knee claim. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


